 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles H. McCauley Associates, Inc. and RichardL. Beck. Case 10-CA-14423March 12, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn November 20, 1979, Administrative LawJudge Michael O. Miller issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief,' and theGeneral Counsel filed a brief in opposition to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,2find-ings,3and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Charles H.McCauley Associates, Inc., Birmingham, Alabama,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.i At the time that Respondent filed its exceptions to the AdministrativeLaw Judge's Decision, Respondent also filed a Motion for SummaryJudgment in which it contends that the case should be dismissed becausethe Charging Party has refused Respondent's unconditional offer of rein-statement. As indicated in fn. 2. infra, the issue of whether Respondent infact made an unconditional offer of reinstatement has not yet been re-solved. Accordingly, we find no merit to Respondent's Motion for Sum-mary Judgment, and it is hereby denied. However, even if the issue ofthe alleged unconditional offer of reinstatement had been resolved in Re-spondent's favor, we would still deny the motion, as the instant case in-volves other issues which have been resolved contrary to Respondent.2 We find no merit to Respondent's exception to the AdministrativeLaw Judge's ruling to exclude evidence of Respondent's alleged uncondi-tional offer of reinstatement to the Charging Party. The AdministrativeLaw Judge properly ruled that the issue of an offer of reinstatement is amatter best raised during the compliance stage of the proceeding. In addi-tion, since the issue of the alleged offer of reinstatement has not been resolved, we also find no merit to Respondent's request, in the alternative.that the language in the Administrative Law Judge's recommendedOrder be modified by conditioning the order of reinstatement with thephrase "to the extent it has not done so."3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings248 NLRB No. 47DECISONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard in Birmingham, Alabama, on August 8,1979, upon a charge filed by Richard L. Beck, an indi-vidual, herein Beck, on Februrary 28, 1979,' and a com-plaint issued by the Regional Director for Region 10 ofthe National Labor Relations Board, herein the Board,on April 9.The complaint alleged that Charles H. McCauley As-sociates, Inc., herein Respondent, violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amend-ed, herein the Act, by prohibiting its employees from en-gaging in union or other protected concerted activities,by threatening them with discharge if they engaged inunion activities, and by discharging Beck because of hisunion or other protected concerted activities. Respon-dent's timely filed answer denied the commission of anyunfair labor practices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and to cross-examine witnesses, and to argue orally. Briefs, whichhave been carefully considered, were filed by GeneralCounsel and Respondent.Upon the entire record, including my careful observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent is an Alabama corporation with an officeand place of business located in Birmingham, Alabama,where it is engaged in the business of providing architec-tural services. Jurisdiction is not in issue. The complaintalleged, Respondent admitted, and I find and concludethat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE UNFAIR LABOR PRACTICESA. The FactsRichard Beck was employed as a draftsman and jobcaptain by Respondent from approximately 1962 until hisdischarge on February 26, 1979. Respondent's workforce during the final months of his employment rangedbetween 25 and 30 employees and, in addition to Beck,Respondent employed between 5 and 7 other draftsmen.At one time, approximately 9 years ago, McCauley hademployed over 100 employees, including 75 draftsmen.McCauley's employees were not represented by any col-lective-bargaining agent.In mid-Janaury, Beck had a conversation in the officewith fellow employee Billy Tate. Beck talked about im-proving working conditions in the office, and their con-tracts with the Employer, and about the frequency oftheir wage increases. Beck asked what Tate thought theCompany would do if someone tried to organize a union.Beck had a similar conversation with employee BobI All dates hereinafter are 1979 unless otherwise specified. CHARLES H. MCCAULEY ASSOCIATES, INC.347Conville, at a restaurant, sometime in February. Theyalso discussed the termination of a fellow employee andBeck raised the question, "What's going to happen tous?" Noting that the Company had once been large andhad become small, he expressed his concern for theirtenure. Beck told Conville "that somebody might try toorganize a union one day and [I] asked him what did hethink about it." There was no evidence that either ofBeck's conversations came to the attention of manage-ment.In mid-February, Eloise Beeson, a secretary and book-keeper, brought Beck an individual wage agreement set-ting forth his wage and the manner in which overtimepayments would be computed. He refused to sign it be-cause it erroneously showed him earning a salary ratherthan an hourly wage and because he contended thatthere was an error in the formula for the computation ofovertime. He asked for and received a copy of his priorwage agreement. After refusing to sign the agreement,Beck spoke with two other employees who wanted toknow what his discussion had been about. He told themthat he thought the contract was unfair. On Monday,February 19, Beck discussed the contract and its errorswith his supervisor, Stan Corson, and Corson subse-quently gave him permission to correct the agreement asBeck wanted. Beck did so and signed it.On Monday, February 26, Beck prepared an interof-fice memorandum addressed to Respondent's officers andsupervisors: President Mack Freeman, Chairman of theBoard David L. Hand, and Vice President Corson. Thatmemorandum requested a conference with all three ofthe named individuals. Prior to giving it to his supervi-sors, Beck showed the memorandum to Tate and toldhim that he was going to hand it in and request a meet-ing. According to Beck's testimony, he told Tate that hewas ready to have a meeting with the employers "to dis-cuss better working conditions and better wages andbetter benefits and see what they would think about itfor you and I and all the rest of the employees." Beckasked whether Tate would like to accompany him to themeeting and told him that if the Company was not will-ing to be fair and give them a better contract he "wasgoing to bring up the possibility of trying to possibly getan outside third party to come in and try to bargain for[them]."2Tate did not accompany Beck to this meeting.The meeting Beck requested was held that same day,beginning about 9:15 a.m. All three company representa-tives were present. Beck began by requesting that theyallow him to make his presentation uninterrupted. Theyagreed. Beck then expressed his concern over the reduc-tion in the number of employees at the Company, ques-tioned why, and told them that this situation made himfeel insecure. He then discussed his objections to thewage agreement which he had earlier signed. He testifiedthat he told them the contract was unfair, one sided, andincorrect. He said that it was inadequate and "that , aswell as my fellow employees, needed something a littlebetter than that." Beck discussed what he felt wereunfair practices by the Company in laying employees off,pointing out that some more experienced, better educat-Tale essentially olrroboratd tie, Iclnlr llned draftsmen and architects were laid off while otherswith less experience or seniority were retained. He point-ed out that the Company had cut the hours of somedraftsmen while allowing others to work full weeks orovertime. He questioned the Company's practice ingiving wage increases, including the necessity for em-ployees to specifically request an increase or to threatento look elsewhere for employment in order to secure araise. He also objected to the fact that as the Companybecame smaller in employee complement the employees'health insurance premiums increased and the Companywas no longer picking up these increases. Hie said hethought that was somewhat unfair because the Companywas responsible for reducing the number of employees.He also voiced objections to revisions in the retirementplan. Returning to the subject of wage increases, Beckdiscussed the effects of inflation, pointing out that theemployees did not even get a cost-of-living increase tocover inflation. In this regard he noted that the Compa-ny's fees increased with inflation because they workedon the basis of a percentage of the contract. Further, heobjected to the Company's termination of its practice ofgranting Christmas bonuses.For about 2 years preceding September 1978, theoffice employees worked a 4-1/2-day workweek, totaling40 hours. In September of that year the Company revert-ed to a 5-day, 40-hour workweek. Beck voiced objec-tions to this change and requested that the office go backon a 4-1/2-day workweek. He said that all of the em-ployees felt the way he did but would not request it. Ac-cording to Beck's testimony, he then discussed his ownplans for the future and the possibility of getting a"better contract for all the employees, not just formyself, everybody."Freeman asked why Beck was so dissatisfied. Becksaid that he felt there were a lot of unfair things in theoffice and that he and the others were being treated un-fairly. He insisted that all he wanted was a fair contractand better benefits for all the employees. Freeman thenresponded to each of the individual points that Beck hadraised, essentially stating that the Company would con-sider them. Beck said that it did not seem as if that wasenough, that they should do more. Hand told Beck,"Richard, we are just not going to give you any sort ofthe things ...like better contracts, or any thing likethat ...None of the other employees have them, andyou don't have it, and you're not going to get it. Thecompany is not going to offer it to you." Beck repliedthat he felt that there had been a failure of communica-tion and that he was going to go back to the draftingroom and discuss the matters he had raised among hisfellow employees, on their lunchtime, to see if theycould get their thoughts together in the form of a con-tract to submit to the Company. He told Hand thatwhatever they put together would be fair to the Compa-ny. Hand told Beck, "Richard, I forbid you to do that...I forbid you to go out and discuss anything that'sbeen discussed in here today with any of the other em-ployees ..I just forbid you to do it." Freeman askedBeck if he was serious about what he had said and Beckrepeated that he was going to discuss it with his fellowemployees. Hand told him again he was forbidding such 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct and that if he did it the Company would consid-er terminating him. At this point, according to Beck, hetold them that "I've been very serious about everything...it seems like to me that you are all just leaving meno other alternative except to contact the local unionrepresentative to come in here and try to bargain withus." Hand replied, "Richard, I've already forbid you totalk to the employees, and I am telling you, I forbid youto contact any type of union representative .... Thiscompany will not tolerate a union." Beck was told thatthat matter was not open for discussion and the Compa-ny would not discuss it with any union representative.At the conclusion of the meeting, Hand asked Beck onceagain if he was serious about what he intended to do.Beck said that he was and that he had to try to get somesecurity for himself and his fellow employees. Hand saidthat he had no other alternative but to discharge him.Beck was discharged, told to pack up his personal be-longings, and told to leave the premises and never tocome back. There was no mention of any deficiency inBeck's work or behavior at this meeting.On cross-examination, Beck acknowledged that he didask for a written employment contract which wouldguarantee him a job for as long as the Company func-tioned and he did his work. He was told that even Presi-dent David Hand did not have such a contract and thatBeck would get the same contract as all of the other em-ployees. And, after Beck had told the three managementrepresentatives that he felt there was a failure of commu-nication and that he had no alternative but to contact aunion representative to bargain a better contract for theemployees, Hand told him, "Union or no union, neitheryou nor [I] as president, nor any other employees wasgoing to have the type of employment contract that youwanted."The version of the February 26 meeting as presentedby the management representatives differs in some re-spects from that described by Beck. All agree that Beckexpressed concern for his job security in light of the de-clining employment level in the firm and that Beck re-quested a written contract guaranteeing him employmentas long as there was work and he did his job. Hand re-jected Beck's demand and told him that he had the sameguarantee of a job that Hand and the other executivesdid, an oral understanding that he would have a job aslong as he did good work and the Company prospered.Hand refused to place any employment contract in writ-ing. Beck insisted that he would get a voluntary contractin writing or he would seek union assistance. Hand toldhim that union or no union there would be no writtencontract. Beck persisted, stating that he could not acceptthat answer. At that point he was told that his demandswere unacceptable and he was terminated.The management representatives all insist that Beckwas seeking a written agreement only covering himself'They do admit, however, that in the course of this meet-ing Beck spoke about or questioned such matters as thehealth benefits, pension rights, and wage increases forhimself and other employees.None of the three supervisors related any statementsbeing made to Beck precluding or forbidding him fromdiscussing the contents of the meeting with other em-ployees. In response to a question by the AdministrativeLaw Judge, Corson testified that there was no suchorder given to Beck.Respondent contended that, because of chronic tardi-ness and absenteeism, Beck was a marginal employeefrom whom it would not accept unreasonable personaldemands. There is no dispute as to Beck's chronic tardi-ness. Beck admitted that for a considerable period oftime, since well prior to a change in management 15 orso months prior to the hearing, he had come in late towork more frequently than any other employee. His tar-diness, ranging from a half hour to a half day, occurredat least two or three times a week. He sometimes missedentire days as well.3Beck's behavior had been toleratedby the former chairman of the board, Frank Burford, towhom Beck was somewhat of a protege. After Burfordleft, the Company continued to tolerate Beck's tardiness.Beck admitted, however, that he was spoken to some 6or 8 months prior to his discharge concerning his illnessand other problems affecting his attendance. He deniedbeing warned "repeatedly" that he would have to workthe same hours as everyone else. Respondent's officerstestified that each of them spoke with Beck on one ormore occasions concerning his attendance. Thus, Handsaid that he told Beck "to get his act together" and dis-cussed with him the problems his absenteeism createdwith the customers and other employees. He alsoclaimed to have discussed Beck's absenteeism with Becksome 6 or 7 months prior to the discharge, at Beck'ssalary review, at which time Beck was given a wage in-crease. Freeman similarly testified that he had one ortwo individual discussions with Beck concerning Beck'sattendance and hours of work and further testified that 2or 3 weeks prior to Beck's discharge he had a discussionwith Hand and Company Controller B. R. Winstead, Jr.,wherein Freeman recommended that consideration begiven to discharging Beck for a number of reasons, in-cluding his attendance. No conclusion was reached atthat time. Corson, Beck's immediate supervisor, also tes-tified that he had a number of friend-to-friend conversa-tions with Beck, encouraging him to bring his hours inline with those of the other employees. Beck did not im-prove his attendance. The timecards reveal that Beckwas permitted to make up lost hours on Saturdays andSundays.B. Analysis and ConclusionsThere exists no credibility dispute in regard to Beck'stardiness and absenteeism other than in regard to theextent to which he had been admonished about it. Theevidence herein, particularly the extended period of timeduring which Respondent tolerated Beck's attendanceproblems and made allowances for them, leads me toconclude that while Respondent may have made someapproaches to Beck concerning this problem, manage-ment never considered it to be so serious as to warrantany kind of official reprimand. Of particular significanceis the assertion, by Hand, that one of the occasions on:' ()her han herl- hcllg a rather naglue reference to a medical reasonfoi Beck's inabhlit Io conic it i tork o time. heC record does noL explaitthCe% ilt'cidclt o ltldilleSs CHARLES H. MCCAULEY ASSOCIATES, INC349which Beck's attendance problem was discussed was asalary review. Beck was given, rather than denied, awage increase at that time.As to the meeting itself, the credibility issues are essen-tially limited to whether or not Beck was directed not tospeak to other employees in regard to the discussionsheld in the meeting or forbidden to seek union assistance.Beck asserted that he was so ordered; neither Hand norFreeman made any mention, either affirming or denying,of such statements in their testimony. Corson denied onlythat Beck was forbidden to speak with other employees.Considering all of the evidence, including the failure ofHand and Freeman to deny certain portions of thosestatements, the detail with which Beck recalled the inci-dents of that meeting, and Tate's corroboration of Beck'sintention to seek improvements in the benefits for all em-ployees, I must conclude that Beck's version of the Feb-ruary 26 meeting is the most accurate rendition of thoseevents presented in this record.Accordingly, I find, in agreement with the GeneralCounsel, that Respondent prohibited Beck from discuss-ing the events of that meeting with his fellow employeesunder threat of termination and forbade him from seek-ing union representation. Such threats go to the very es-sence of the activities protected by the Act and tend torestrain employees from ever commencing to engage inthose activities the statute was written to protect. Bysuch threats and prohibitions, I find, Respondent has in-terfered with, restrained, and coerced its employees inthe exercise of their Section 7 rights and has violatedSection 8(a)(1) of the Act.The question remains whether Beck was dischargedfor engaging in protected concerted activities and/orunion activity, or whether he was discharged for his tar-diness and absenteeism record, his unreasonable demandfor an individual contract, or some combination thereof.It is clear that Respondent did not discharge Beck solelyfor his failure to observe more traditional work sched-ules. It may have preferred that he do so and the mattermay have been discussed with him on more than one oc-casion. But, Respondent's long toleration (3 years atleast) of his behavior, the apparent understanding withwhich it treated Beck's medical problem, and indeed itscondonation of his attendance problems, as reflected bythe fact that it permitted him to make up lost time duringweekend hours and gave him a wage increase, togetherwith the absence of any reference to his attendance prob-lems during the February 26 meeting and at the time ofhis discharge, and the precipitate nature of that dischargefollowing Beck's threat to engage in union or other pro-tected activity establish that his attendance problemswere neither the sole reason nor any significant portionof the reason for his termination.Respondent contends that Beck was not engaged inany concerted activity within the meaning of the Act,that he was seeking solely personal gain and had "neitherthe support of his peers nor the appointed authority torepresent them." In support of this position Respondentcited Aro. Inc. v. NL.R.B., 596 F.2d 713 (6th Cir. 1979),wherein the Sixth Circuit denied enforcement to Aro,Inc., 227 NLRB 243 (1976). In Aro, a temporary employ-ee who had been laid off was denied recall because,while on layoff status, she had complained to the em-ployer about what she believed to be improprieties orviolations of the collective-bargaining agreement inregard to the order of selection for layoff. The Boardheld that the employee, by relying on the provisions of acollective-bargaining agreement, brought her actionswithin the ambit of protected concerted activity and thatshe was therefore protected in her protest. The Boardfurther held that the Administrative Law Judge haderred in concluding that the employee therein had beenconcerned only about the retention of her job and that,that being the case, there had been no concerted activity.The Board, citing Hugh H. Wilson Corporation, 171NLRB 1040, 1046 (1968), enfd. 414 F.2d 1345 (3d Cir.1969), stated in Aro, supra at 244:[I]f the matter at issue concerns the group of em-ployees and is brought to management's attentionby a volunteer acting in their interest this will bedeemed sufficient to invoke the Act's protection.Even individual protest which redounds to thegroup's benefit is protected concerted activity.The Board noted that the employee in Aro had discussedthe problem with a fellow employee and with a unionrepresentative and that, if her contention was correct,the benefit would have been to another employee, notherself. It further stated, relying upon Interboro Contrac-tors, Inc., 157 NLRB 1295 (1966), enfd. 388 F.2d 495 (2dCir. 1967), "Individual complaints of this sort are similarto grievances, and since they will have an affect on allemployees, the Board has taken the position that suchconduct is protected by the Act."The Sixth Circuit, in denying enforcement to ro,pointed out that there was a split among the circuits overthe application of the Interboro test for concerted activityunder Section 7 of the Act. It elected not to follow theSecond and Ninth Circuits which, it stated, "have givenat least limited approval to the doctrine."4Rather, theSixth Circuit elected to follow the Thirds and Fifth Cir-cuits6which, it concluded, had declined to follow theInterboro doctrine. The court held that for individualaction to be deemed concerted "it must be shown thatthe individual in fact was acting on behalf of or as repre-sentative of other employees rather than acting for thebenefit of other employees only in a theoretical sense."Aro, supra at 717.The Administrative Law Judge is, of course, obligatedto follow Board law until changed or until reversed bythe Supreme Court. The Board law is as expressed in theBoard's decision in Aro, and under the principles de-scribed by the Board in that case Beck was engaged inconcerted activity when he presented demands to theemployer for the improvement of working conditions(wages, pensions, and health benefits) which would inure4 Citing lnterbor o Cotractors. Inc .siupru. .:L.R.B. John Lagel-hbacher Co. Inc. 398 F 2d 459. 463 (2d Cir 1968): and C & I .ir Condi-rioning. 486 F 2d 977. 978 (9th Cir 1973)s Citing .%lthrool, TrmIisporl Conpu)nl Ilnc X .:LR.B.. 330 F2d 683.6bS (3d Cir 1964)e Citing NV .R Buiddics Suip'rlmarct I nc.. 481 F 2d 714 (5th Clr1973). and i our'n holding in L.LRB Grns,-l- .UIlviikmrgut ElectricCoioperai , Inc11. 285 F 2d 8 (6th Cir 19h60) 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the benefit of all employees. Moreover, I note that inthe instant case, Beck had spoken to several of his fellowemployees and apprised them of his intentions regardingseeking improvements in working conditions and, whilethe employees did not overtly support him or accompa-ny him to the meeting, there was no evidence that theyexpressed disinterest in his taking that course of action.Further, Beck's course of action contemplated groupaction among his fellow employees in order to achieveimprovements in benefits for all of them. He so stated tothe employer and was expressly forbidden to involve hisfellow employees. As the Third Circuit stated in Mush-room Transportation Company, supra at 685, "Activitywhich consists of mere talk must, in order to be protect-ed, be talk looking toward group action." Beck's activitysatisfies that test.Moreover, Beck threatened to seek union assistance inhis drive for better benefits and greater security. A threatto bring in a union must, itself, be deemed union activity."To protect concerted activities in full bloom, protectionmust necessarily be extended to intend contemplated oreven referred to group action, Mushroom TransportationCo. v. N.L.R.B. [supra],. ..lest employer retaliation de-stroy the bud of employee initiative aimed at betteringterms of employment and working conditions." Hugh H.Wilson Corporation, supra at 1347. See also Owens-Cor-ning Fiberglas Corporation v. N.L.R.B., 407 F.2d 1357,1365 (4th Cir. 1969), enfg. 172 NLRB 148 (1960), wher-ein the court pointed out, in agreement with Board, that"The activity of a single employee in enlisting support ofhis fellow employees for their mutual aid and protectionis as much concerted activity as is ordinary group activ-ity. The one seldom exists without the other."Finally, I must conclude that Beck was terminated be-cause of his threat to engage in union and other concert-ed activities. That conclusion is required by the order ofevents at the termination. Respondent had rejected hisrequests and demands and had forbidden Beck to engagein union or concerted activity. It was only when Beckindicated that he would not accept Respondent's answeras final and insisted that he would pursue the course ofconcerted action which he had outlined that he was dis-charged. Had Respondent not intended to prevent himfrom engaging in such activity, it could merely have al-lowed the meeting to end with no resolution of Beck'sdemands. That it fired him rather than doing so estab-lishes its true motivation. Moreover, while Respondentmade much of Beck's work habits vis-a-vis attendanceand tardiness, the record shows that it had long toleratedand condoned that behavior, even to the extent of allow-ing him to make up lost time on weekends and givinghim a wage increase. And it must be noted that Respon-dent made no mention of his attendance and tardinessproblem at the time it discharged Beck. Thus, while Re-spondent may have been less than fully satisfied withBeck's work habits, and may even have been glad to getrid of him, it is clear that his work habits were not a mo-tivating factor in his discharge.Accordingly, I find that by discharging Richard Beckon February 26 because he had engaged in concerted ac-tivities and threatened to engage in further concerted ac-tivities and in union activities, Respondent has violatedSection 8(a)(3) and (1) of the Act.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Richard L. Beck on February 26, 1978, Re-spondent shall offer him immediate and full reinstatementto his former or substantially equivalent position, with-out, prejudice to his seniority or other rights and privi-leges,7and shall make him whole for any loss of pay hemay have suffered as a reslt of discrimination againsthim. Any backpay found to be due shall be computed,with interest, in the manner prescribed in F W. Wool-worth Company, 90 NLRB 289 (1950), Isis Plumbing &Heating Co., 138 NLRB 716 (1962), and Florida SteelCorporation, 231 NLRB 651 (1977).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. By forbidding its employees to engage in protectedconcerted activities and/or union activities and bythreatening them with discharge if they did so engage,Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed themunder Section 7 of the Act, thereby violating Section8(a)(1) of the Act.3. By discharging Richard L. Beck because he en-gaged in union and other protected concerted activities,Respondent has discriminated against him in regard tothe hire and tenure of his employment, in violation ofSection 8(a)(3) and (1) of the Act.4. The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby make the following recommended:ORDER"The Respondent, Charles H. McCauley Associates,Inc., Birmingham, Alabama, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:7 hile the record reflects that Respondert made an offer of reinstate-ment to Beck sometime subsequent to the filing of the charge herein. theissue of whether that offer satisfied the Board's requirements \was notfully litigated It is appropriate that that issue be left to the compliancestage of this proceeding.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as prosided ilSec 10)2 48 of the Rules and Regulations. he adopted by the Board aridbecome its findings, conclusions, ad Order. and all objection, theretoshall bhe deemed waived for all purposes CHARLES H. MCCAULEY ASSOCIATES, INC.351(a) Forbidding its employees to engage in union orother protected concerted activities and threatening themwith discharge if they so engage.(b) Discriminatorily discharging its employees becausethey engage in union or other protected concerted activi-ties.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Richard L. Beck immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him, in the mannerset forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder this Order.(c) Post at its facility in Birmingham, Alabama, copiesof the attached notice marked "Appendix."9Copies ofsaid notice, on forms provided by the Regional Directorfor Region 10, after being duly signed by Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.In the eent Ihat his Order is enforced by a Judgment of a UnitedStates Court of Appeals, the s, ords in the notice reading "Posted byOrder of the National I abor Relations Board" shall read "Posted Pursli-ant to a Judgment of the UInited States Court of AppealB Enforcing anOrder of the Natoinal I ahor Re allons Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto their present evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, and has ordered us to post this notice.The Act gives the employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any such activi-ties.WE WILL NOT forbid our employees to engage inunion activities or to talk among themselves con-cerning wages, hours, and working conditions.WE WILL NOT threaten to discharge employeeswho engage in union activity or in conversationsabout wages, hours, and working conditions.WE WILL NOT discharge any of our employeesbecause they engage in union or other protectedconcerted activities.WE WILL NOT in any like or related manner, in-terfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theNational Labor Relations Act.WE Wl L offer Richard L. Beck immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job, with-out loss of seniority or other rights and privilegesand WE WILL make him whole for any loss of earn-ings he may have suffered by reason of the discrimi-nation against him.CHARLES H. MCCAULEY ASSOCIATES, INC.